DETAILED ACTION
Claims 1, 4-9, 12-17 are 20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive.
Applicant argues that the prior art relied upon does not disclose (Argument 1; Remarks pg. 10 lines 7-9) the registration of the installed agent in a global registry on the management device, (Argument 2; Remarks pg. 11 lines 7-10) the backup client agent is not interposed between the installed agent and the management device
With respect to applicant’s arguments examiner respectfully disagrees.  As to argument 1, while there are also global registry systems on the device for the registry of services and functions provided by the application Grossner [0094] lines 1-8 also shows that the proxy agents are also provided with a registry system thus viewed as for the registration of the proxy agents information that are hosted on the management device.
As to argument 2, it is seen in the teachings of Skowronski Col. 1 lines 29-32, Col. 3 lines 15-18 and Col. 6 lines 58-67 which is able to show the use of a backup agent where the agent can be seen as within the backup agent thus viewed that the backup agent would be interposed between the installed agent and management device .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (Patent No. US 10,091,379 B2), in view of Khan et al. (Pub. No. US 2020/0019469 A1), in view of Grossner et al. (Pub. No. US 2008/017869 A1) and further in view of Skowronski et al. (Patent No. US 10,430,293 B1).

As to claims 1, 9, Matsui discloses a method for managing backups, the method comprising: in response detecting that a new application has been installed on a production host, issuing a notification to a management device (Matsui Col. 3 lines 10-17; which shows the management device acquired/is notified of new module that is installed in the host);
receiving, in response to the notification, an application specific installation package (Matsui Col. 14 lines 13-21 and Col. 16 lines 11-13; which shows that along with the installed product there can be data for installing associated available product that can be installed on the host from the management device);
installing the application specific installation package on the production host (Matsui Col. 14 lines 13-21 and Col. 16 lines 11-13; which shows the installation of the available product associated with the installed product being installed on the host).

Matsui does not specifically disclose installing an installation package to obtain as installed agent on the production host; associating a backup policy with the agent; and wherein at least a portion of data associated with the application is backed up in accordance with the backup policy using the agent.

However, Khan disclose the application specifics installation package for an agent to be associated with the new application (Khan [0061] lines 1-4 and [0096] lines 1-6; which shows the specifics of an agent to be associated with an application, which in light of above disclosed information can be the application associated with the application specific installation package )
installing the application specific installation package for the agent to obtain as installed agent on the production host (Khan [0061] lines 1-4, [0062] lines 1-7 and [0096] lines 1-6; which is able to show the association between application and application agent thus in light of above disclosed information showing the specifics of the installation of the available product of host can be viewed as including an installed agent on the production host);
associating a backup policy with the installed agent (Khan [0096] lines 3-6; which shows that the backup policy can be associated with the application and associated application agent this is viewed as being installed); and
wherein at least a portion of data associated with the new application is backed up in accordance with the backup policy using the installed agent (Khan [0096] lines 3-6 and [0114] lines 1-5; which shows that the application data is backed up with the installed backup agent associated with the backup policy).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Khan showing the backup of information, into the application system of Matsui, for the purpose of providing a more efficient process of performing backups, as taught by Khan [0026] and [0096].

Matsui as modified by Khan does not disclose initiating a registration of the installed agent in a global registry on the management device.

 a registration of the installed agent in a global registry on the management device (Grossner [0094] lines 1-8; which shows the global registry is hosted on the management device that can register agents).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Grossner showing the global registry, into the agent system of Matsui as modified by Khan for the purpose of increasing usability by provided for more improved techniques for management of information, as taught by Grossner [0089] and [0094] lines 1-4.

Matsui as modified by Khan and Grossner does not specifically disclose wherein initiating the registration of the installed agent comprises using a backup agent, that is executing on the production host and is interposed between the installed agent and the management device.

However, Skowronski discloses wherein initiating the registration of the installed agent comprises using a backup agent, that is executing on the production host and is interposed between the installed agent and the management device (Skowronski Col.1 lines 29-32, Col. 3 lines 15-18 and Col. 6 lines 58-67; which shows the registration of the agents that can use the backup agent to register that can be viewed as between the agent and the management device as the agent resides within the backup agent and thus in light of above disclosed information can be viewed as being between the agent and the management device where since it is viewed the agent is on the production host the backup agent within which the agent resides is on the production host as well).




As to claims 6, 14, Matsui as modified by Khan, Grossner and Skowronski discloses wherein associating the backup policy with the installed agent comprises: selecting the backup policy from a plurality of backup policies (Khan [0003] lines 4-10 and [0092] lines 1-4; which shows the ability to associated/select specific backup policies from the stored plurality of backup policies).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Khan showing the backup of information, into the application system of Matsui, for the purpose of providing a more efficient process of performing backups, as taught by Khan [0026] and [0096].

As to claim 17, Matsui as modified by Khan discloses a system, comprising: a processor (Mathis Col. 5 lines 9-13);
memory comprising instructions, which when executed by the processor, perform a method, the method comprising (Mathis Col. 4 lines 63-67):

The remaining limitations of claim 17 are comparable to claim 1 above and rejected under the same reasoning.


Claims 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui, Khan, Grossner and Skowronski as applied to claims 1, 9 and 17 above, and further in view of Eanes (Pub. No. US 2003/0005412 A1).

As to claims 4, 12 and 20, Matsui as modified by Khan, Grossner and Skowronski discloses wherein the application specific installation package comprises the unique component and the common component (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21 and Col. 18 lines 33-45; which shows there is a common component and a non-common component viewed as a unique component related to the product where this product information can be installed);
wherein an instance of the common component was installed on the production host prior to the new application being installed (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21, Col. 16 lines 11-13 and Col. 18 lines 33-45; which shows the common component is installed on the host prior to the new/available application being installed);
wherein installing the application specific installation package comprises: installing the unique component and not installing the common component (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21, Col. 16 lines 11-13 and Col. 18 lines 33-45; which shows the installing of the available/unique component where the common/installed component is already installed ); and
associating the unique component with the instance of the common component (Matsui Col. 6 lines 29-39 and Col. 7 lines 26-31; which shows the association of the modules of the product with each other thus viewed as being able to associate the unique and the common module/components with each other).

does not specifically disclose wherein the installed agent comprises a unique component and a common component.

However, Eanes discloses wherein the installed agent comprises a unique component and a common component (Eanes Abstract lines 5-11 and [0026] lines 22-26; which shows being able to add/combine components of software into the agent, thus in light of above disclosed information showing the unique and common component/module of software it is viewed that the agent would comprise the unique and common component as well).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Eanes showing combined software agents, into the agents of Matsui as modified by Khan, Grossner and Skowronski for the purpose of increase ease of agent creation by reducing technical skill required for agent creations, as taught by Eanes [0026] lines 1-11.

As to claims 5, 13, Matsui as modified by Khan, Grossner, Skowronski and Eanes discloses wherein the application specific installation package comprises the unique component and not the common component (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21, Col. 16 lines 11-13 and Col. 18 lines 55-66; which shows the installation of the available/unique component where it is viewed the common component is already installed on the host device prior and being able to display available components for installation that will be installed thus viewed as comprising the unique components/modules for installation ); 
wherein an instance of the common component was installed on the production host prior to the new application being installed (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21, Col. which shows the common component is installed on the host prior to the new/available application being installed); 
wherein installing the application specific installation package comprises: installing the unique component and not installing the common component (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21, Col. 16 lines 11-13 and Col. 18 lines 33-45; which shows the installing of the available/unique component where the common/installed component is already installed); and
associating the unique component with the instance of the common component (Matsui Col. 6 lines 29-39 and Col. 7 lines 26-31; which shows the association of the modules of the product with each other thus viewed as being able to associate the unique and the common module/components with each other).

Matsui as modified by Khan, Grossner and Skowronski does not specifically disclose wherein the installed agent comprises a unique component and a common component.

However, Eanes discloses wherein the installed agent comprises a unique component and a common component (Eanes Abstract lines 5-11 and [0026] lines 22-26; which shows being able to add/combine components of software into the agent, thus in light of above disclosed information showing the unique and common component/module of software it is viewed that the agent would comprise the unique and common component as well).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Eanes showing combined software agents, into the agents of Matsui as modified by Khan, Grossner and Skowronski for the purpose of increase ease of agent creation by reducing technical skill required for agent creations, as taught by Eanes [0026] lines 1-11.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui, Khan Grossner and Skowronski as applied to claims 1, 9 above, and further in view of Venkataramana et al. (Pub. No. US 2020/0341642 A1) and Titchener et al. (Pub. No. US 2013/0036095 A1).

As to claims 7, 15, Matsui as modified by Khan, Grossner and Skowronski does not specifically disclose wherein associating the backup policy with the installed agent comprises classifying assets associated with the new application, wherein the assets comprise a first set of files of a first type and a second set of file associated with a second type; determining that only the first set of files is to be backed up using the installed agent; selecting the backup policy from a plurality of backup policies, wherein the backup policy is only applied to the first set of files.

However, Venkataramana discloses wherein associating the backup policy with the installed agent comprises: classifying assets associated with the new application, wherein the assets comprise a first set of files of a first type and a second set of file associated with a second type (Venkataramana [0027] lines 12-18, [0051] lines 1-5 and 22-26 and [0061] lines 4-10; which shows the classification of program data/assets that can include a plurality of file types, thus viewed as including a first and second file type, where it is seen specifically disclosed above the newly installed application/program);
determining that only the first set of files is to be backed up using the installed agent (Venkataramana [0029] lines 1-7; which shows being able to determine which data to back up using the backup agent based on data being marked thus if the first files are marked it is viewed that that is the data that would be backed up).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Venkataramana showing the classification of files into the backup systems of Matsui as modified by Khan, Grossner and Skowronski, for the purpose of increasing usability by helping to insure desired data is backed up, as taught by Venkatarmana [0001] and [0029] lines 1-7.

Matsui as modified by Khan, Grossner, Skowronski and Venkataramana does not specifically disclose selecting the backup policy from a plurality of backup policies, wherein the backup policy is only applied to the first set of files.

However, Titchener discloses selecting the backup policy from a plurality of backup policies, wherein the backup policy is only applied to the first set of files (Titchener [0079] lines 17-19; which shows the specifics of only types of files including in the backup policy will be backed up thus only applied to that first type of files, where it is seen specifically disclose above the specifics of the selections/association of a specific backup policy from a plurality of backup policy).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Titchener for specifying backup policy specifics, into the backup policy of Matsui as modified by Khan, Grossner, Skowronski and Venkataramana, for the purpose of increasing efficient use of resources by only backing up data information that is including in the backup policy instead of all the data, as taught by Titchener [0079] lines 17-19.

As to claims 8, 16, Matsui as modified by Khan, Grossner, Skowronski, Venkataramana and Titchener discloses associating the backup policy with a second installed agent on the production host, wherein the second agent is associated with a second application executing on the production host (Khan [0061] lines 1-4, [0062] lines 1-7 and [0096] lines 1-6; which shows the plurality of agents that are associated with the plurality of application where the backup policy can be associated with the agents).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Khan showing the backup of information, into the application system of Matsui, for the purpose of providing a more efficient process of performing backups, as taught by Khan [0026] and [0096].

Matsui as modified by Khan, Grossner and Skowronski does not specifically disclose wherein the second new application comprises a third set of files of the first type and a fourth set of files of a third type.

However, Venkataramana discloses wherein the second new application comprises a third set of files of the first type and a fourth set of files of a third type (Venkataramana [0051] lines 1-16 and 22-26 and [0061] lines 4-10; which shows that the classification of the data/assets/files types associated with the application that can include a plurality of file types thus viewed as including a third type, where it is seen specifically disclosed above the specifics of the second application and in installation of the application, thus viewed as being new).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Venkataramana showing the classification of Matsui as modified by Khan, Grossner and Skowronski, for the purpose of increasing usability by helping to insure desired data is backed up, as taught by Venkatarmana [0001] and [0029] lines 1-7.

Matsui as modified by Khan, Grossner, Skowronski and Venkataramana does not specifically disclose wherein the backup policy is not applied to the fourth set of files.

However, Titchener discloses wherein the backup policy is not applied to the fourth set of files (Titchener [0079] lines 17-19; which shows the backup policy is only applied to file type included in the backup policy thus the fourth set of a fourth type of files can be viewed as not being included in the backup policy).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Titchener for specifying backup policy specifics, into the backup policy of Matsui as modified by Khan, Grossner, Skowronski and Venkataramana, for the purpose of increasing efficient use of resources by only backing up data information that is including in the backup policy instead of all the data, as taught by Titchener [0079] lines 17-19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193